DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed on January 24, 2022, wherein claims 1, 5, 6, 10    were amended and claim 12 was cancelled.   Claim 1 was amended to include the subject matter of previous claim 12, which had been indicated as allowable in the previous Office action.  However, upon further examination, instant claim 1 has been rejected as described below.  The examiner regrets any inconvenience.  The drawing objections and rejection made under 35 USC 112(b) in the previous Office action have been withdrawn.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
cyclone forming part in claim 1, and 
battery receiving portion in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 (lines 4-6) recites 
an inlet pipe communicating with the inlet port and extending to a front side of the housing with a length-directional axis positioned side by side with a ground surface

and it is not precisely clear what relationship is intended by the length directional axis being side by side with a ground surface, emphasis added.  In the interest of compact prosecution and for purposes of this Office action, the term “side by side with” will be interpreted as –parallel to--, consistent with applicant’s disclosure (see Figure 2, for example).  
	Claim 2 recites “a length direction axis” at lines 4-5, and there is insufficient antecedent basis for this limitation in the claim, in that a length direction axis was previously recited in claim 1.  In the interest of compact prosecution and for purposes of this Office action, the term “a length direction axis” in claim 2 will be interpreted as – a length direction axis of the handle body--.  
	Claim 4 recites “both lateral sides” at line 1 and there is insufficient antecedent basis for this limitation in the claim, in that the second housing has not been described as defining only two lateral sides.  
	Claim 5 twice recites “provided to incline” (lines 3 and 4) and also recites “an inclining direction” (line 5).  The accepted meaning of “incline” is to slope or lean.  As best understood by Examiner, applicant is using this term to describe position, such that the battery receiving portion is disposed to a right or left side, for example.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 
	Claim 8 recites “provided to a position” at line 10, which would appear to recite a method step.  Consider instead –provided at a position--.  
	Claim 9 recites “the other portion” at line 2 and there is insufficient antecedent basis for this limitation in the claim, in that the handle base has not been described as defining only two portions.  Consider instead –another portion of the handle base-- or –a second portion of the handle base--.  
	Claim 2-11 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, i f the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being anticipated by Conrad (US20080134460A1, of record), herein referred to as Conrad, in view of Peflof et al. (US20170340179A1, of record), herein “Peflof.”  


Regarding claim 1, Conrad discloses a cleaner, comprising: 
a first housing configured in a cylindrical shape (Fig. 1 Ref. 12);

an inlet port provided to the first housing for air suction; (Fig. 1-4, Ref. 38),  

a cyclone forming part provided within the first housing to separate dust from air flowing into the first housing (Fig. 4, Ref. 34, Paragraph [0154], lines 1-5);
a second housing communicating with the first housing and coupled to a rear side of the first housing (Fig.1-4, Ref. 14, 64 paragraph [0160] lines 1-6);
a fan provided within the second housing to provide a suction force to enable air to be sucked into the first housing through the inlet port (Fig. 1, 4, Ref. 52 paragraph [0156] lines 1-8);
a battery provided within the second housing to supply power to the fan; and a battery

receiving portion provided within the second housing to receive the battery therein, (alternately or in addition to an electrical cord, one or more batteries may be included, Fig. 4, Ref. 86, Paragraph [0022] lines 3-7);
a handle part including a handle base (bottom of 92) coupled to a top side of the first housing and a handle body 96 connected to the handle base (Fig.1, 4, 8, Ref. 96, 92, Paragraph [0167] lines 1-9, less brush Ref. 90).
Conrad does not explicitly disclose the battery receiving portion has a height- directional length greater than a front-rear-directional length.   
Peflof however, teaches a suction device having a body and an inlet, and further:
wherein the battery receiving portion has a height- directional length greater than a front-rear- directional length (FIG. 1 Ref 68, Paragraph [0067]-[0068] the batteries Ref. 64, as well as the compartment wherein they reside has a height-directional-length greater than a front-rear-directional length.)  It would have been obvious before the effective filing date of the claimed invention to a person having   ordinary skill in the art to which the claimed invention pertains, to modify the device of Conrad by incorporating the battery and battery receiving 

Regarding claim 9, Conrad, as modified, discloses the limitations of claim 1, as described above, and further discloses: wherein one portion of a bottom surface of the handle base is coupled to a top surface of the first housing and wherein the other portion is coupled to a top surface of the second housing (Fig. 1, 4, 8, Ref 92, Paragraph [0167] lines 1-9).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as modified by Peflof, as applied to claim 1    above, and further in view of Beaudoin (US4685171A, of record), herein referred to as Beaudoin.

Regarding claim 2, Conrad, as modified, discloses the limitations of claim 1, as described above, and further discloses a handle with a connecting portion (Fig. 1, portion of Ref. 92 extending upward from lower surface) but does not explicitly disclose that the handle   base extends so that a length-directional axis is positioned side by side with a top surface of the second housing.   
Beaudoin teaches a suction or vacuum apparatus with a handle disposed on an upper side to be grasped by a user comprising:
a connecting portion extending upward from the handle base to connect the handle base and the handle body together and wherein the handle body extends from a top end of the connecting portion to a rear side of the connecting portion so that a length-directional axis is positioned side by side with a top surface of the second housing (FIG 1-5, Ref. 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the .

Claims 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, Peflof, and Beaudoin as applied to claim 2 above, and further in view of Nam et al. (US20170332860A1, of record), herein referred to as  Nam.


Regarding claim 3, Conrad, as modified, discloses the limitations of claim 2 as described above, however does not disclose the length-directional axis of the handle body is located in a plane vertical to   the ground surface by passing through a length- directional center of the inlet pipe.
Nam also teaches a suction cleaner having a cyclone, handle, and power supply having:

the length-directional axis of the handle body is located in a plane vertical to the ground surface by passing through a length- directional center of the inlet pipe.
The inlet pipe with its central axis perpendicular to the central axis of cylindrical cyclone chamber, as shown in Fig. 19 below. The tangential inlet air flow of Nam is directed toward the cyclone wall using a cyclone vane in the same manner as shown in the air inlet of Conrad (Fig. 4 Ref. 38, paragraph [0154] lines 13-15 and further exemplified in embodiment Fig. 24 Ref. 312).


             
    PNG
    media_image1.png
    278
    493
    media_image1.png
    Greyscale
 


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to configure the length-directional axis of the handle body is located in a plane vertical to the ground surface by passing through a length- directional center of the inlet pipe (Nam Fig. 19), as taught by Nam, as a simple substitution of a known element to produce the predictable result of a handle body centered over the inlet pipe allowing the user to carry and manipulate the cleaner.


Regarding claim 4, Conrad, as modified, discloses the limitations of claim 3, as described above, and further discloses:
the cleaner of claim 3, wherein both lateral sides of the second housing are provided to right and left tangential surfaces of the first housing side by side with the length-directional axis of the inlet pipe, respectively (Fig. 1-3, 5-7, Paragraph [0152] lines 5-9). As shown in Fig 7 below, second housing (Ref. 14) is provided together with first housing (Ref. 12) at the lower end.


    PNG
    media_image2.png
    683
    467
    media_image2.png
    Greyscale





Regarding claim 6, Conrad, as modified, discloses the limitations of claim 4, as described above, and further discloses:
a second housing cover (Fig 4, Ref. 54) provided to one lateral side of the second housing, the    second housing having a multitude [interpreted as a plurality] of air discharge holes (Paragraph [0156] lines 7-9).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, Peflof, Beaudoin, and Nam, as applied to claim 4 above, and further in view of Lee et al. (US20170027400A1, of record), herein referred to as Lee.


Regarding claim 5, Conrad, as modified, discloses the limitations of claim 4, as described above, and further discloses batteries (as described above) and which is adjacent to the fan (Paragraph [0165] lines 2-5) but does not explicitly disclose the particular battery and fan location.  
Lee also teaches a vacuum cleaner containing a suction motor communicating with a suction part having a battery assembly comprising:
wherein the battery receiving portion is provided to incline to a left or right side within the

second housing and wherein the fan is provided to incline in a direction opposite to an inclining direction of the battery receiving portion within the second housing (Fig.14 Ref 420 next to Ref 160, Paragraph [0093] lines 8-10, as best understood by Examiner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a battery housing containing a battery assembly within the rear portion of the second housing allowing for easy access and removability without obstructing the fan and, within close proximity to the fan, the fan disposed opposite the battery receiving portion, thereby reducing the amount of required circuitry.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, in view of Peflof, as applied to claim 1    above, in view of Hong et al. (US20070144116A1, of record), herein referred to as Hong.


Regarding claim 7, Conrad, as modified, discloses the limitations of claim 1, as described above, including the first and second housings being in communication (Fig. 4 Ref. 64, 66, and housings Ref. 12 & 14), but does not explicitly disclose the communication being via a hole formed on the circumferential surface of the first housing.
Hong, however, teaches cyclonic cleaners having noise reduction features and reduced pressure loss, comprising:
a housing communicating hole formed in a circumferential surface of the first housing to enable

the first housing and the second housing to communicate with each other (Fig. 5 Ref. 12, Paragraph [0037] lines 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to incorporate the housing communicating hole on the circumferential axis of the first housing in order to provide a more direct path to the second housing thereby reducing pressure loss, as taught by Hong.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, in view of Hong, further in view of Huo et al. (EP3282057A1, of record), herein referred to as Huo, and Conrad (US20080172995A1, of record), herein referred to as Conrad (US20080172995A1).


Regarding claim 8, Conrad, as modified, discloses the limitations of claim 7, as described above, and further discloses: the fan (Fig. 4 Ref. 52 Paragraph [156] lines 1-8) comprising: a motor (Fig. 4 Ref. 52) provided vertical to the ground surface (the fan is above the motor and therefore vertical (Fig. 4, Ref. 52). 
Conrad fails to disclose a stator, a rotor rotated by the stator, and an impeller rotation shaft with the rotor joined thereto; an impeller connected to the impeller rotation shaft to make 
Regarding the stator, a rotor rotated by the stator, and an impeller rotation shaft with the rotor joined thereto; an impeller connected to the impeller rotation shaft to make air flow Huo teaches blowing suction devices containing:
a motor including: a stator (Fig. 10 Ref. 40, Paragraph [0246])

a rotor rotated by the stator (Fig. 10 Ref. 49, Paragraph [0246]), and an impeller rotation shaft (Fig. Ref. 42, Paragraph [0246])
an impeller connected to the impeller rotation shaft to make air flow (Fig. 3 Ref. 3);

It would have been obvious before the effective filing date of the claimed invention to a person having    ordinary skill in the art to which the claimed invention pertains, to include a motor, stator, rotor, impeller shaft, and impeller, in order to operably generate airflow for suction.
Regarding the fan housing air inflow port for enabling air to flow into the fan housing, Conrad discloses  the location of the motor housing and its inlet (Fig. 4) consistent with the claimed airflow.  
Conrad (US20080172995A1), however, teaches a cyclonic surface cleaning apparatus comprising:

a fan housing fixed to the second housing and receiving the impeller and the motor therein, wherein a fan housing air inflow port for enabling air to flow into the fan housing is formed in a top surface of the fan housing and wherein the housing communicating hole is provided to a position higher than that of the fan housing air inflow port (Fig. 7 Ref. 32). See Fig. 

    PNG
    media_image3.png
    792
    688
    media_image3.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, that a suction fan and motor contains a   shaft and fan in order to draw air. It would also have been obvious to contain the motor and fan assembly within a housing and include an inlet port lower that the air source outlet port, as a simple substitution of one known element for another to obtain predictable results of the intended functionality of suctioning. 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as   modified, as applied to claim 1, and further in view of Lee et al. (US20170027400A1, of record), herein referred to as Lee.

Regarding claim 10, Conrad, as modified, discloses the limitations of claim 1, as described above, and further discloses batteries (as described above) which are adjacent to the fan (Paragraph [0165] lines 2-5) but does not explicitly disclose wherein a battery insertion port communicating with the battery receiving portion is formed in a rear side surface of the second housing.        Lee, however, teaches:
wherein a battery insertion port communicating with the battery receiving portion is formed in a rear side surface of the second housing. (Fig.14 Ref 420 next to Ref 160, Paragraph [0093] lines 8-10). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a battery insertion port communicating with the battery receiving portion formed in a rear side surface of the second housing allowing for easy access and removability of the battery, unobstructed by the suction motor and suction port contained within the first housing.


Regarding claim 11, Conrad, as modified, discloses the limitations of claim 10 as described above, and Lee further teaches:
wherein the battery receiving portion has a height-directional length greater than a right-left

width-directional length (Fig.14 Ref 420 next to Ref 160, Paragraph [0093] lines 8-10).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a battery receiving portion with a reduced battery width with respect to the battery height, allowing more .



Response to Arguments

Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.  A new reference has been provided in the rejection of claim 1 to address subject matter that was previously indicated as allowable.    



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRIAN D KELLER/Primary Examiner, Art Unit 3723